857 F.2d 1469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Robert MONROE, I, Plaintiff-Appellant,v.J.E. OSBORNE;  Lt. Littrell;  Ms. Postel (all of the aboveDefts. employed at Scotland County Prison Unit),Defendants-Appellees.Joseph Robert MONROE, I, Plaintiff-Appellant,v.J.E. OSBORNE;  Lt. Littrell, Defendants-Appellees.
Nos. 88-6515, 88-6516.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  Aug. 31, 1988.

Joseph Robert Monroe, I, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL, K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Joseph Robert Monroe noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).1   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1970) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.



1
 The Court notes that the district court did not enter a separate document of dismissal as required by Fed.R.Civ.P. 58.  However, in Hughes v. Halifax Co. School Bd., 823 F.2d 832, 835 (4th Cir.1987), a panel of this Court stated that a brief order not containing a long explanation could satisfy this separate document requirement.  Here, the district court's one-page order, which did no more than adopt the magistrate's recommendations without de novo review, noted there were no objections to the recommendations, and dismissed the case.  This was sufficient to satisfy the Fed.R.Civ.P. 58 requirements and to put appellant on notice that time for filing an appeal had commenced